UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31 , 2011 OR [ ] TRANSITIOINAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitional period from to Commission file number 333-169503 SANTO PITA CORPORATION. (Exact name of registrant as specified in its charter) NEVADA 27-0518586 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Plaza Tania, Romulo Betancourt No 28 Local 306 Bella Vista, Santo Domingo, Dominican Republic (Address of principal executive offices, including zip code.) 1-809-533- 9443 (telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Class Name of exchange in which registered None None Securities registered pursuant to section 12(g) of the Act: Common Stock, par value $0.00001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act: Yes [ ] No [X] Indicate by check mark whether the registrant(1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large Accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X ] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of October 28, 2011 is $0.00 As of October 28, 2011, the registrant had 55,966,663 shares issued and outstanding. 2 TABLE OF CONTENTS Page PART I Item 1. Business. 5 Item 1A. Risk Factors. 20 Item 1B. Unresolved Staff Comments. 20 Item 2. Properties 20 Item 3. Legal Proceedings. 20 Item 4. (Removed and Reserved) 20 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities. 21 Item 6. Selected Financial Data. 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 22 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 27 Item 8. Financial Statements and Supplementary Data. 28 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 38 Item 9A. Controls and Procedures. 38 Item 9B. Other Information. 40 PART III Item 10. Directors and Executive Officers and Corporate Governance. 40 Item 11. Executive Compensation. 43 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 45 Item 13. Certain Relationships and Related Transactions, and Director Independence. 46 Item 14. Principal Accounting Fees and Services. 46 PART IV Item 15. Exhibits and Financial Statement Schedules. 47 Signature Page 48 Exhibit Index 49 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Annual Report on Form 10-K (this “Report”) contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to Santo Pita Corporation and its consolidated subsidiaries. “SEC” refers to the Securities and Exchange Commission. 4 PART I ITEM 1. BUSINESS General We were incorporated in the State of Nevada on July 8, 2009. Our business operations will be divided into two segments. The first segment which was launched in mid-May, ahead of its slated completion date of June, 2011 is DR DENTAL SPA, which will be an informative and interactive website portal, where both dentists and patients can access dental information and, in the future, have video-to-video online consultations. This part of our business, which involves video-to-video online communication, is currently at a conceptual stage and assuming that we are able to raise additional capital through debt or equity financing, we anticipate beginning its development in early 2012. Once developed, the video-to-video online communication will incorporate secure online communication, patient tracking and patient monitoring communication protocols. During the same time period, in early 2012, assuming we raise additional funds, we anticipate beginning the development of a compression technology which will be required for our video -to- video online application. Our plans in early 2012 also include the development of software that is custom built for dentists and dental examinations, by integrating hardware such as dental webcams, which we have already sourced from suppliers in China, that will work with our software. We do not intend to develop the video-to-video online communication system, the compression technology, and the dental software in house, but we intend to outsource these future applications to other software developers as it is not part of the scope of work currently being conducted by our web developers, Deutron Technologies (P) Ltd. We have not yet selected the developers of these applications. Assuming that we are able to raise additional capital through debt or equity financing, our plan is to have these applications completed by the end of June 2012 and to test these applications in July 2012, firstly in the Dominican Republic and, if successful, we will market our applications to other Caribbean countries thereafter. However, the dental information aspect of our www.drdentalspa.com website has been developed and continues to be under development by our web developers, Deutron Technologies (P) Ltd., and was launched in mid-May 2011, ahead of its scheduled completion date of June, 2011. Currently, www.drdentalspa.com is an online information site offering a variety of dental information and resource to the general public, including, but not limited to, information about dental bridge work, root canals, tooth bonding, veneers, bleaching, cavities, crowns, dentures, and their related dental treatment procedures. The information that is currently on our www.drdentalspa.com website is general information made readily available free of any licensing agreements or fees from online resources such as Wikipedia, open research papers, text books, magazines and information provided by friends of our sole officer and director who are dentists. We do not anticipate the content of the website to cost us anything at this time. The other segment of our business in operation is our teeth whitening business, where our business model is to sell DRDIENESBLANCOS franchises to existing complementary businesses such as kiosks, malls, spas, gyms, tanning salons, hair and nail salons, and hotels. To date, we have finished planning our operations and marketing strategies and have, at this time, received our initial single test order of teeth whitening equipment, gels, and kits from our supplier Beaming White, a company based in Vancouver, Washington. In order to reduce risks to product testing costs and to ensure acceptance of the Beaming White whitening gels, a single Beaming White product order was placed as the quantities were enough to conduct our initial marketing tests. The products ordered were not labeled as DRDIENESBLANCOS but were labeled under the brand of Beaming White. We have completed our initial marketing tests and have demonstrated our products to potential clients and we anticipate ordering another Beaming White Mobile Kit at a minimum, once we receive an order for a franchise. We have not sold any franchises or kits to date. As part of our marketing plan, we intend to leverage the Beaming White brand and in doing so we have now signed a non-exclusive Intellectual Property License Agreement with them which allows us to use (a) the Beaming White name, trademark, and/or logo; and (b) copyright protected text, photographs, graphic images, and any other elements relating to the “look and feel” or “trade dress” contained on the Beaming White web site and promotional materials. As part of the Beaming White Agreement there are no minimum order requirements placed on our Company. 5 Our agreement with Beaming White is solely a non-exclusive Intellectual Property License Agreement and is not a franchise agreement. We do not intend to sign a franchise agreement with Beaming White or sell Beaming White franchises, as the only franchises we will be selling are the DRDIENESBLANCOS franchises. We will however, sell to our DRDIENTESBLANCOS franchise owners Beaming White kits and products, equipment, and marketing material as part of our turn-key franchises. We have been marketing our DRDIENTESBLANCOS franchise at a cost of $5,000 USD per franchise since March 1, 2011, but we have yet to sell any franchises or kits to date. In addition to the $5,000 USD franchise fee, each franchise owner will be obligated to re-order and purchase from us exclusively, per our franchise agreement filed as Exhibit 10.5 to the S-1/A-5 filed on May 31, 2011, all items outlined in the turn-key franchise kit listed below, and each franchise owner will be obligated to purchase exclusively from us any additional gels and lamps not listed below. This will allow us to generate additional revenue by offering these services and products on an on-going basis. The turn-key franchises include: LED Lamp with Remote and protective goggles 16% HP Advanced Teeth Whitening Kit Forever White Pen, individually boxed R-20 Shade Guide Take Home Kit 35% CP w/ Mini-Blue light **GENERIC** Bib Holder Flyers **SPANISH** 17 x 22 Posters Pro Whitening Kit 35% HP Cheek Retractor Full set of Training Materials Step-by-step, hands-on training. Step-by-step training DVD. Step-by-step training in our Operations Manual. The Training Program Guide. The Spa Program Guide. The Mobile Teeth Whitening Program. Safety and Best Practices training and support guide. Ongoing and updated information and training resources. Advertising materials and POP (point of purchase) display. 6 Our president has developed marketing materials necessary for demonstrating the teeth whitening business and, together with Beaming White’s marketing assistance, we plan to re-launch our marketing efforts by making sales calls to prospective clients such as salons and in the process providing complimentary demonstrations to the owners and managers of these firms in an effort to achieve sales. To start, these sales initiatives have been initiated since March 1, 2011 by our president and have primarily been in Santo Domingo in the Dominican Republic. At this time, our target market is primarily Spanish-speaking clients and, as part of our brand building, our slogan in Spanish will be DRDIENTESBLANCOS, which means “Doctor white teeth.” As originally planned, we will not be private labeling this business segment as DRDIENTESBLANCOS, but instead we plan on leveraging the image of Beaming White. We feel that by combining the image of Beaming White and the brand of DRDIENTESBLANCOS we will be more successful in our marketing efforts. If we are not successful in our marketing or teeth whitening business, our president may seek the outside help of a marketing planner to formulate budgets, analyze our target market, and market the concept to potential franchise owners. We have reserved two domain names for the Company’s two separate businesses: www.drdentalspa.com ; and www.drdientesblancos.com . We have retained Deutron Technologies (P) Ltd., a web design firm which has finished the development of www.drdientesblancos.com and www.drdentalspa.com . It has been agreed that during the development stage that Deutron Technologies (P) Ltd. will operate and maintain the website and during the development stage they will train the president of the Company how to operate and maintain the back end of the website so once the sites are complete, the president will be well equipped to maintain the sites in the future. However, should there be any trouble shooting required, Deutron Technologies (P) Ltd. can be retained on an hourly basis. The web development will be a process that is ongoing as this is a process that is always being improved, enhanced, and updated. At the present time, we have not made any arrangements to raise additional cash for our operations, other than from our private offering. If we need additional cash and cannot raise it we will either have to suspend operations until we do raise the cash, or cease operations entirely. However, our sole director and officer is willing to fund the initial operations of the Company until sufficient funds are available. These initial operations specifically refer to the fees associated with the filing of our Registration Statement on Form S-1 as well as periodic and annual reporting requirements to maintain compliance with the SEC for the first 12 months after effectiveness, and all applicable legal and accounting fees that we expect to be incurred by the Company in that regard. We anticipate these fees to total approximately $10,000 to $15,000. As far as the dental information web portal is concerned, the information was developed in house and was sourced from online resources. We will make sure we obtain permission or purchase a license for any information we use from a third party. This dental information platform was completed in mid-May 2011, ahead of its scheduled June, 2011 launch date. Currently, www.drdentalspa.com is an online information site offering a variety of dental information and resources to the general public, including, but not limited to, information about dental bridge work, root canals, tooth bonding, veneers, bleaching, cavities, crowns, dentures, and their related dental treatment procedures. The information that is currently on our www.drdentalspa.com website is general information made readily available free of any licensing agreements or fees from online resources such as Wikipedia, open research papers, text books, magazines and information provided by friends of our sole officer and director who are dentists. We do not anticipate the content of the website to cost us anything at this time. 7 We also intend to offer in the future, as far as financing will allow, an interactive website portal, where both dentists and patients can have video-to-video online consultations. This part of our business, which involves video-to-video online communication, is currently at a conceptual stage and we anticipate beginning its development in early 2012, assuming we are able to raise additional funds. Part of the interactive portal will be a social media platform that was to be added and developed in August 2011 has been completed but has not been launched. We anticipate launching the social media platform by November 15, 2011. In terms of an interactive social media platform, we plan to create a virtual online community for dentists, patients, dental professionals, or anyone looking for information or advice about anything related to dentistry. We want visitors to not only have access to dental information but also allow them to build, integrate, and communicate with one another online and in turn create a dental community. Therefore, on our website we have developed by August 2011 a blog which will allow an individual or group of users to record opinions, information, have a dialogue online (or instant message) on a regular basis. The social media portal will allow industry experts to share their knowledge and post their knowledge to registered users to our site. Through our social media portal that is loosely based off of a Facebook interface model, users with any dental questions can in turn ask any questions in a form of a Blog that they may have directly to the online dental professional, or a user can get insight on their queries by interacting with other registered users. In turn, information, questions, and tips will be provided freely and be shared on our site amongst our registered users. We will not be providing any dental advise just information. Information will be available to all that have access to the internet and is not limited to just providing dental information on our web portal or social media platform to just users in the Dominican Republic or to the Caribbean but access to our site will be open to the rest of the world. We launched this site in mid-May and currently, www.drdentalspa.com is an online information site offering a variety of dental information and resource to the general public, including, but not limited to, information about dental bridge work, root canals, tooth bonding, veneers, bleaching, cavities, crowns, dentures, and their related dental treatment procedures. The information that is currently on our www.drdentalspa.com website is general information made readily available free of any licensing agreements or fees from online resources such as Wikipedia, open research papers, text books, magazines and information provided by friends of our sole officer and director who are dentists. We do not anticipate the content of the website to cost us anything at this time. In addition, our plan is to have the social media portal completed by November 15, 2011. We plan to develop an interactive social media portal that will create a virtual online community for dentists, patients, dental professionals, or anyone looking for information or advice about anything related to dentistry. We want visitors to not only have access dental information but also allow them to build, integrate, and communicate with one another online and in turn create a dental community interacting with one another and creating user generated content. Therefore, we have developed a blog which will allow an individual or group of users to record opinions, information, have a dialogue online (or instant message) on a regular basis about a particular topic or subject related to dentistry. Our web developer anticipated a total budget of $7,500 to complete our web portal website ( www.drdentalspa.com) and the teeth whitening website ( www.drdientesblancos.com ), however, the development of these two sites came in under budget. We have already spent $5,740 from the net proceeds of our private placement towards the completion and functionality of both our teeth whitening website and our dental information web portal. The balance of the funds of the budgeted website costs of $7,500 will be used to maintain the costs associated in keeping the websites functional. The balance is $1,760 which was paid from advances made by our President. It is also estimated that we will require an additional $3,000 to complete the social networking part of the websites and this too will be paid from future advances made by our President. In total, it will cost $10,500 to initiate and fully complete both websites, of which we will have used $5,740 from the net proceeds of our offering and the balance of $4,760 will be paid from future advances made by our President. If our president is unable to advance any funds, we may need to seek other alternatives to financing the company to include debt or equity financing to complete further development of our business plan to achieve a sustainable sales level where ongoing operations can be funded out of revenues. There is no assurance that any additional financing will be available or if available, on terms that will be acceptable to us.If we cannot secure additional financing under acceptable terms, we may have to suspend or cease operations entirely. Further, if we raise additional cash through the sale of equity securities, there will be additional dilution to existing shareholders' interests. 8 If we are able to secure additional financing under acceptable terms, we anticipate fully developing our video-to-video portal which is estimated to cost an additional $7,000 to $10,000 to develop the required software and hire developers to create our software. Further, we would hire developers to integrate the video-to-video online communication which will incorporate secure online communication, patient tracking and patient monitoring communication protocols with the interactive portal of the www.drdentalspa.com website. Our plan is to have all these applications completed by the end of June 2012 and to test these applications in July 2012. By the time beta testing, product testing, and equipment installation is completed, it is anticipated that the total costs associated with these services will require a budget of about $35,000 within the next 12 months, this is in addition to the $5,740 we will have already spent to date. The other segment will be the teeth whitening business, where we will be selling DRDIENTESBLANCOS franchises. Franchises will be primarily sold to complimentary businesses as kiosks, malls, spas, gyms, tanning salons, hair and nail salons, and at hotels. To date, we have finished planning our operations and have at this time received our initial single order of teeth whitening equipment, gels, and kits from our supplier Beaming White, a company based in Vancouver, Washington. The kit purchased was not private labeled and was in the Beaming White label included the following: LED Lamp with Remote and protective goggles 16% HP Advanced Teeth Whitening Kit Forever White Pen, individually boxed R-20 Shade Guide Take Home Kit 35% CP w/ Mini-Blue light **GENERIC** Bib Holder Beaming White Flyers **SPANISH** 17 x 22 Posters Pro Whitening Kit 35% HP Cheek Retractor Full set of Training Materials As part of our new marketing plan, we intend to leverage the Beaming White brand and in doing so we have now signed a non-exclusive Intellectual Property License Agreement with them which allows us to use (a) the Beaming White name, trademark, and/or logo; and (b) copyright protected text, photographs, graphic images, and any other elements relating to the “look and feel” or “trade dress” contained on the Beaming White web site and promotional materials. As part of the Beaming White Agreement there are no minimum order requirements placed on our Company. 9 However, having an non-exclusive Intellectual Property License Agreement in place with Beaming White is not a major deterrent to competition as it allows others to sign the same non-exclusive Intellectual Property License Agreement with Beaming White and use their marketing materials as well thus, potentially diluting our brand, profits, and our marketing efforts with other competitors. We decided not to private label our Teeth Whitening system under our own brand of DRDIENTESBLANCOS but rather sell franchises under the DRDIENTESBLANCOS name only. We will not be selling Beaming White franchises. The introduction of a teeth whitening solution will probably cause others such as dentists, tanning salons, and spas to follow suite and offer a similar solution from another suppliers of teeth whitening gels and equipment and in fact other entrepreneurs may also source out their equipment from Beaming White. Competition is encouraged as it just allows us to validate the market demand for teeth whitening, but competition may also prevent us from selling less DRDIENTESBLANCOS franchises and in turn reduce our potential revenue. Our goal is to sell entire DRDIENTESBLANCOS franchise systems as listed above to primarily to salons, spas, dentists, mall kiosks, hotels, and gyms and to continue to service these accounts with margins that allow the Company to be profitable. To date we have been unable to sell any franchises or kits. However, a number of factors such as the downturn in the economy may affect the buying decisions of consumers to spend their income on a luxury cosmetic procedure. In addition, a lack of financing may also restrict the Company’s ability to market and compete in a growing industry. Our agreement with Beaming White is solely a non-exclusive Intellectual Property License Agreement and is not a franchise agreement. We do not intend to sign a franchise agreement with Beaming White or sell Beaming White franchises, as the only franchises we will be selling are the DRDIENTESBLANCOS franchises. We will however, sell to our DRDIENTESBLANCOS franchise owners Beaming White kits and products, equipment, and marketing material as part of our turn-key franchises. We have been marketing our DRDIENTESBLANCOS franchise at a cost of $5,000 USD per franchise since March 1, 2011, but we have yet to sell any franchises or kits to date. In addition to the $5,000 USD franchise fee, each franchise owner will be obligated to re-order and purchase from us exclusively, per our franchise agreement filed as Exhibit 10.5 to the S-1/A-5 filed on May 31, 2011, all items outlined in the turn-key franchise kit listed below and each franchise owner will be obligated to purchase exclusively from us any additional gels and lamps not listed below. This will allow us to generate additional revenue by offering these services and products on an on-going basis. The turn-key franchises will include: LED Lamp with Remote and protective goggles 16% HP Advanced Teeth Whitening Kit Forever White Pen, individually boxed R-20 Shade Guide Take Home Kit 35% CP w/ Mini-Blue light **GENERIC** Bib Holder White Flyers **SPANISH** 17 x 22 Posters Pro Whitening Kit 35% HP 10 CheckRetractor Full set of Training Materials Step-by-step, hands-on training. Step-by-step training DVD. Step-by-step training in our Operations Manual. The Training Program Guide. The Spa Program Guide. The Mobile Teeth Whitening Program. Safety and Best Practices training and support guide. Ongoing and updated information and training resources. Advertising materials and POP (point of purchase) display. In addition to the marketing materials obtained from Beaming White, our president has developed additional marketing materials necessary for demonstrating the teeth whitening business and has continued making sales calls to prospective clients such as salons and has provided complimentary demonstrations to the owners, managers, and clients of these firms in an effort for achieving franchise sales. To start, these sales initiatives have been primarily in Santo Domingo in the Dominican Republic. We have retained a web design firm which has completed the development of both websites. The web development will be a process that is ongoing as this is a process that is always being improved, enhanced, and updated. We maintain our statutory registered agent’s office at State Agent and Transfer Syndicate, Inc., 112 N. Curry Street, Carson City, Nevada 89703 and our business office is located at Plaza Tania, Romulo Betancourt No. 289, Local 306, Bella Vista, Santo Domingo, Dominican Republic. This is also our mailing address. Our telephone number is (809) 533-9443. We are currently renting office space owned by Boyter Island Properties Inc. where they are also a tenant. Boyter leases us office space on a contractual agreement basis. Santo Pita has entered into a month to month rental contract for $175.00 plus taxes. A copy of the letter of engagement wasfiled as Exhibit 10.3 to our registration statement on Form S-1/A-1 on December 16, 2010. Industry Information Dental Teeth Whitening Dental Bleaching, also known as Teeth Whitening, is a common procedure in dentistry. It falls under the category of cosmetic dentistry. The process itself eliminates stains and other discolorations on the teeth due to tea, coffee, smoking, and other lifestyle-related activities. Certain antibiotic medications can also cause teeth stains or reduction in the color of the enamel. Additionally, whitening can also lighten other usual teeth pigmentations. There are several methods of teeth whitening, including applying bleaching gels, bleaching strips, bleaching pens, and laser bleaching. For over a decade, using bleaching strips has been a mainstream way for consumers to whiten their teeth for a short period of time. These strips have been commonly provided by toothpaste companies, but the effects do not last for long periods of time, and are far less effective than other, more professional methods. Another at-home method of whitening teeth has been using thin guard-trays. Other forms of whitening include using oxidizing agents such has hydrogen peroxide and carbomide peroxide. These types of whitening can last up to several months, but vary significantly depending on the user, their lifestyle, health habits, and eating habits. 11 In the U.S., the American Dental Association has published acceptable methods of teeth whitening. One such process is termed “non-dental” teeth whitening, also known as laser teeth whitening. This is in fact a misnomer, as there are no lasers involved, just lights. These types of whitening are lightly regulated in the U.S. and other countries. Today, the teeth whitening industry is a multibillion dollar worldwide industry. It is estimated to be an $11.4 billion industry in the U.S. alone. Now that the option of whitening in spas and kiosks are available for a reasonable and inexpensive price, it seems demand for it will increase. People would want to whiten their teeth for a multitude of reasons, including improving their appearance, looking more professional, improving their social status, and making good first impressions. Both males and females desire to improve their smile, which in turn, helps improve people’s self confidence. A business such as this is not seasonal; it would be a year-round industry because people would want to improve their smile and self confidence no matter what time of year it is. Age is also not a factor in teeth whitening. The procedure can be done on people of any age. However, adults over 40 years old would be better candidates due to their years of drinking dark colored beverages, smoking, and eating certain types of foods. We plan to take advantage of this growing opportunity and begin to sell teeth whitening systems to kiosks, spas, gyms, tanning salons, hair and nail salons, hotels, and malls throughout the Dominican Republic. Medical/Dental Websites Another area that we will develop is in a Dental Website which will act as an information portal for patients and dentists. It is more and more common for patients to look up simple and complex medical and dental problems on the internet before going to see a medical or dental professional. For medical answers, many people use websites such as WebMD, where a plethora of information is available to assist people in their self diagnosis of any ailments. For example, if a person is feeling ill, but isn’t sure what the specific problem is, that person can answer a few questions to what their symptoms are. The website will help narrow down the list of possible ailments, and help the patient decide if a doctor needs to be consulted. WebMD also has information regarding health and health care, including a symptom checklist, pharmacy information, blogs of physicians with specific topics and a place to store personal medical information. It also helps non professionals learn more about preventative medicine, which in turn helps keep health care costs down. Additionally, websites such as WebMD can help patients and other non professionals lead healthy lifestyles without the consult of a doctor or nutritionist. In the case of having to see a doctor, WebMD aids the patient in preparation for the consult to help them better understand the root cause of the problem, and what possibly can be done to recover. If a patient wants to learn more about prescription medications to suggest to a doctor before a consult, the portal will assist in the education of the medicine. WebMD has been online since 1998. It has seen significant increase in traffic since its inception. According to Alexa.com, a web information and statistics company, WebMD is the 194 th most trafficked website in the U.S. Worldwide, it is the 675 th most trafficked website. DRDental Spa is being developed as a portal website to the dental industry, just as WebMD is to the medical industry, which has been online since 1996. However, as WebMD contains a complete database of information about diseases, nutrition, symptoms, medicine, doctors, and the medical field itself, DRDentalSpa will be a link from patients to doctors through a dental community and forum. On this website, a poster may ask questions on a forum, and other people, including dental professionals or other patients with similar experiences, can help answer questions. This part of our business should be completed by the middle of November, 2011. These topics can include oral hygiene, patient checkups, types of gum diseases, etc. Additionally, users can look up information about dental procedures, dental symptoms, and many other facts surrounding the dental field. This part of our business was completed in May of 2011. 12 Teeth Whitening We will focus much of our efforts on creating a teeth whitening brand and image. Since our initial focus will be targeting the Spanish-speaking population in the Dominican Republic, we have branded the teeth whitening business as DRDIENTESBLANCOS, which means “Doctor white teeth” in Spanish. As mentioned earlier, the teeth whitening industry has experienced significant growth. That includes at-home methods such as whitening strips, bleaches, peroxides and other chemically related products. Additionally, one specific area that has seen significant growth is the laser-teeth whitening industry. These can be used in hospitals or dentist offices, but mobile use, such as kiosks in malls, has seen the most growth in the U.S. Since it is so lightly regulated, people without any certifications can operate the laser machine in many states. Training for the operation of the machines is minimal, usually less than one week. Although it is termed “laser” teeth whitening, there is no laser being used. It is actually a light being used. The process itself is extremely non-invasive, and doesn’t even require the operator to touch the patient’s mouth at all. Some may even consider it a non-dental procedure due to lack of contact with the patient’s mouth. Our Teeth Whitening Process The Company’s teeth whitening process is a safe, non-invasive cosmetic procedure to whiten teeth. The whitening gel will be applied directly onto the teeth. A lamp will then be placed directly in front of the teeth, emitting a cold blue light at a wavelength of around 465 nanometres the blue light activates the gel and accelerates the whitening process. After 20 minutes, the gel is rinsed off the teeth and a fresh coat of gel is applied. This process will be repeated at least 2 times. The procedure is safe. The Company’s procedure will not damage enamel or existing fillings. The primary ingredient in the Company’s gel is hydrogen peroxide, which has been safely used in teeth whitening for years and is recognized as an effective whitening ingredient by the dental community. The majority of our supplier’s clients have experienced no pain or sensitivity after the teeth whitening treatment. A very small percentage of customers may experience slight tooth sensitivity following the procedure. Taking some sort of analgesic almost always resolves the feeling and if requested , we can provide the customer an application of vitamin E, known to increase client comfort. It is best to avoid very hot or very cold drinks for the first 24 hours if there is any tooth sensitivity. In clinical studies conducted by our supplier, our Company’s teeth whitening treatment will be able to make teeth between 2 and 8 shades whiter, on average. Results may vary. Ultimately, the goal will be to achieve optimum, natural whiteness. 13 The long-term results depend primarily on the individual. Certain habits, such as the use of tobacco products, drinking a lot of coffee, tea, dark soft drinks, and infrequent visits to the dentist for regular cleanings, can hamper the results. Regular professional care and use of the Company’s Whitening Maintenance Pen can help maintain one’s whiteness for 1-2 years. Some people will prefer to do the whitening treatment more than once. Virtually anyone wanting to whiten his or her teeth can benefit from using the Company’s teeth whitening system - including people with severe food, coffee, tobacco or tetracycline stains. Young adults 14 years of age and older are candidates for the procedure, especially for those that have heavy staining after orthodontic treatment is complete and their braces are removed. We recommend that you not do this process while nursing or pregnant, receiving orthodontic treatment, or have extensive dental work, such as veneers or crown/bridges. As well, anyone who has used Accutane in the past six months or had recent dental work within the last 30 days is not a good candidate for the procedure. Cosmetic teeth whitening is a safe, quick, affordable and effective way to improve your appearance. It erases staining and reverses the natural dulling of the teeth that occurs over time. Our Supplier Our current supplier of teeth whitening gels, LED lamps, clamps, goggles, and kits is based in Vancouver, Washington. The name of the Company is Beaming White and they are the leading supplier of teeth whitening products in the U.S. Their teeth whitening lights and other products are manufactured in China and their teeth whitening gel is manufactured in the U.S. They have offices in the U.S., Spain, and Hong Kong and they plan on opening an office in Canada soon. They keep stock in the U.S., China and Spain. They ship larger quantities directly from China or Hong Kong (except for gel and teeth whitening kits). In the U.S., they supply both retail and wholesale, and in the rest of the world it is mostly wholesale. Their main customer base includes dentists, salons, spas, dental products distributors, and teeth whitening distributors. All of our teeth whitening gels that we purchase from our supplier have the following benefits: the gels are dental-grade; manufactured in the U.S.; they carry a Free Sale Certificate to import the gels into foreign countries; MSDS sheets are available for all the gels; the gels are backed by a $4,000,000 product liability insurance policy; and all of our supplier’s products are CE-certified and comply with FDA regulations. In addition, as part of our marketing plan, we intend to leverage the Beaming White brand and in doing so we have now signed a non-exclusive Intellectual Property License Agreement with them which allows us to use (a) the Beaming White name, trademark, and/or logo; and (b) copyright protected text, photographs, graphic images, and any other elements relating to the “look and feel” or “trade dress” contained on the Beaming White web site and promotional materials. Our agreement with Beaming White is solely a non-exclusive Intellectual Property License Agreement and is not a franchise agreement. We do not intend to sign a franchise agreement with Beaming White or sell Beaming White franchises, as the only franchises we will be selling are the DRDIENESBLANCOS franchises. We will however, sell to our DRDIENESBLANCOS franchise owners Beaming White kits and products, equipment, and marketing material as part of our turn-key franchises. We have been marketing our DRDIENESBLANCOS franchise at a cost of $5,000 USD per franchise since March 1, 2011, but we have yet to sell any franchises or kits to date. In addition to the $5,000 USD franchise fee, each franchise owner will be obligated to re-order and purchase from us exclusively, per our franchise agreement filed as Exhibit 10.5 to the S-1/A-5 filed on May 31, 2011, all items outlined in the turn-key franchise kit previously listed above and each franchise owner will be obligated to purchase exclusively from us any additional gels and lamps. This will allow us to generate additional revenue by offering these services and products on an on-going basis. 14 Our specific goal is to provide the public with dental related information via a dental web portal and to profitably sell teeth whitening franchises in Central America, beginning with the Dominican Republic. We intend to accomplish the foregoing by the steps outline below. We will hire well-trained university dental students (pre-dental) to train and support the franchise owners on how to operate the teeth whitening machines so that as a Company, we will have trained professionals to teach new franchise owners how to operate the equipment and the procedures required in obtaining the optimal results. Hiring dental students as employees to train future franchise owners also provides the Company with the opportunity to sell franchises to the students who might become owner operators in the future and it allows the Company to lower costs as paying dental students is more economical than hiring other dental professionals who would command a larger salary. Our president, Ms. Rosa Habeila Feliz Ruiz, is herself a university dental student. Ms. Feliz Ruiz, along with her colleagues and classmates, who are on her level of studies or higher, will initially be candidates to operate these whitening machines. This is highly beneficial for the person getting his or her teeth whitened, as the dental student will be very likely to discover any oral diseases that may exist. This is unlike the industry standard, where training is minimal, and a license is not required. We will ensure every operator is fully trained and will undergo licensing. The training will also include how to inspect for oral diseases. Additionally, we may hire graduated certified dentists to show our franchise owners how to operate the teeth whitening machines. Franchise owners will also have the ability to be mobile, and, together with the trained dental students or professionals, the franchise owner will be trained to travel to the location that a customer is at, either their home or office. The process itself takes a short amount of time and can be finished within one hour. The other option customers have is to go to a specialized cosmetic spa, where many other types of cosmetic applications can be provided, including facials, make-up, manicures, pedicures, skin treatments, among others. In the United States, the average treatment for a dentist to whiten teeth costs $400 - $600. The average cost of a dentist-recommended take-home do-it-yourself kit is $100 - $400. The average cost for a non-dentist salon treatment is $120 - $400. We plan to suggest that our franchise owners, who are also the operators, charge $80 - $100 for their treatments. Brand Promotion Marketing and Franchising Our efforts in teeth whitening will be to develop our brand image. At the start of our operations, we will franchise to a number of spas, specifically for the purpose of teeth whitening. From there we will try to expand our business through several methods. These methods include: Trade Shows – A highly effective medium to help promote our brand of teeth whitening. Since teeth whitening is a fairly new concept in the Caribbean as a professional service, we will push our brand name as an innovate concept in the region through trade shows 15 E-mail solicitations – We will use email as a way of becoming known in the community. We will use software specifically designed to arrive in a vendor’s email inbox and not in its spam box. Personal visits from Dental Students or Professionals - This is a method that will be highly effective, especially in the Dominican Republic. A van with logos will be utilized for the sole use of transporting professionals plus equipment. Flyers – After a professional has made a house call to a certain customer, that professional will continue to promote the brand image with the logo on the van plus putting flyers in mailboxes at homes close to original customer. Word of Mouth and Referrals – Since it is imperative for the company to build a brand image for the sake of franchising, it will rely on customers to refer their friends and family to the brand. Afterwards, it will rely on word of mouth to help sustain its business. Google Ads and Local Websites – We will aggressively advertise on the internet on local websites, including Google Ads on popular local social and news websites. This is a highly effective method of obtaining younger and more internet-savvy customers. Traditional Advertising – Advertising, such as on billboards, magazines, newspapers, and local television stations are an effective method of gaining customers of all demographics Our own Dental Website – See below, Dental Portal Website. As we begin to develop our brand image and teeth whitening becomes a trend in the Dominican Republic, the company will plan to franchise the brand’s name into mobile kiosks in malls, spas, gyms, tanning salons, hair and nail salons, and home and office personal visits by professionals. These franchises will be licensed out to local entrepreneurs and businesses already licensed in cosmetic applications. The franchisee will have incentives to grow their own franchise from their own drive and motivation. As their franchise grows, so will our dental brand name. Dental Portal Website Our other primary area of business will be to focus on a comprehensive website linking dentists and patients together in a number of ways. The site will be in both English and Spanish. The site will follow a similar suit as WebMD and WebDental do in the United States. It will provide both dentists and patients a simple and easy medium to communicate and to share information freely on our website. The goal is to create a simple to use website that allows dentists and patients to develop a social community where information and knowledge about anything related to dentistry can be communicated and exchanged freely. We also hope that it will help bring access to a number of dental communities both in the Dominican Republic and abroad. Assuming that we are able to raise additional capital either through debt or equity financing, this aspect of the website should be completed by the middle of November, 2011. Our portal will be for both professionals and consumers. For dental professionals, there will be a subscription based portal for specific information and inquiries. It will help dentists communicate with patients. Another major benefit that the website will bring to dental professionals is a single point of access of information. Santo Pita will reduce the need to use multiple administrative, communication, and information services and it will integrate these services via web-based technologies. The website will help professionals adopt these technologies with minimal expense. These technologies plan to be integrated with an informative and interactive website portal, where both dentists and patients can access dental information and in the future have video-to-video online consultations. This part of our business, which involves video-to-video online communication, is currently at a conceptual stage and we anticipate beginning its development in early 2012.
